Title: From Alexander Hamilton to John Wilkins, Jr., 16 April 1800
From: Hamilton, Alexander
To: Wilkins, John, Jr.


          
            Sir,
            New York April 16th. 1800
          
          I have appointed Lieutt. Potter provisonily Assistant Quarter Master General, and placed him under the immediate command of Colonel Ogden. As Lieutenant Potter is a young officer of a good Character, I request your sanction to this appointment—
          with true consideration &c
          
            Mr Hodgdon
          
          Qr. Master General—
        